DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
In claims 3, 11, and 19 the list of claimed elements is interpreted to be a conjunctive list.
In claims 1, 6, 7, 9, 14, 15, and 17 the at least one expression is interpreted to be a conjunctive list since the specification does not define a different interpretation and in view of:
Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 69 USPQ2d 1865, 1878 (Fed. Cir. 2004). 
Page 1878 states:
We agree with DirecTV. The phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type.


IPXL Holdings LLC v. Amazon.com Inc., 72 USPQ2d 1469 (DC EVa 2004) makes a decision similar to SuperGuide.  Page 1480 states:
The parties dispute whether “user defined transaction information” requires both a “user defined transaction” and a “user defined transaction parameter” as Amazon contends, or only one of either a “user defined transaction” or a “user defined transaction parameter,” as IPXL contends. For the reasons set forth below, the Court finds that IPXL misreads both the plain words used in the claim as well as Federal Circuit precedent in arguing for its interpretation. In construing the very same language, the Federal Circuit construed “at least one of” to mean what Amazon has argued. 
The phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
” precedes a series of categories of criteria, and the patentee used the term “and”to separate the categories of criteria, which connotes a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
conjunctive
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E.B. White, The Elements of Style 27 (4th ed. 2000)... . Applying this grammatical principle here, the phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
”modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category... .SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 [69 USPQ2d 1865] (Fed. Cir. 2004).


CAFC decision Brown v. 3M, 265 F.3d 1349, 60 USPQ2d 1375 (Fed. Cir. 2001) 
This decision found that the term “or” in claim 16 in the at least one of two-digit, three-digit, or four-digit year-date representations phrase is to be read in the alternative when read in light of the specification.   Page 1378 states:
The district court construed the word “or”in claim 16 as meaning that the apparatus was capable of converting “only two-digit, only three-digit, only four-digit, or any combination of two-, three-, and four-digit date-data.” Slip op. at 9.  We agree with this construction of the claim, for it is the plain reading of the claim text.  These are not technical terms of art, and do not require elaborate interpretation.  There is no basis in the specification or prosecution history for reading “or”as “and” — nor does Dr. Brown request such a reading.

In summary:
in claims 1, 9, and 17 the claimed at least one expression in the establishing step/operation is interpreted to be a conjunctive list; 
in claims 6 and 14 the claimed at least one expression for the identification information is interpreted to be a conjunctive list;  and
in claims 7 and 15 the claimed at least one expression for the chart generation rule is interpreted to be a conjunctive list.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US Patent Application Publication No. 2016,0267171.  A detailed analysis of the claim follows.
	Claim 1:
	1. A method for generating an electronic report (Wang:  FIGs. 1-7.), comprising: 
	establishing a template tree comprising a plurality of branches, wherein the branches comprise at least one intermediate node and bottom layer nodes (this list of claimed elements is interpreted to be a conjunctive list.) comprising identification information (Wang:  FIGs. 1 and 2, paragraphs [0009] and [0025] describe with regard to FIG. 1 “constructing a tree” which covers claimed establishing a template tree and FIG. 2 illustrates the claimed tree.); and 
	calling, for respective branches, data groups corresponding to the identification information of the bottom layer nodes from a database, respectively, and displaying the called data groups at positions corresponding to the bottom layer nodes in an electronic report (Wang:  FIGs. 2, 3, 4, 6, and 7 and paragraphs [0029]-[0034] and [0042]-[0053] and [0056]-[0058].).  
	Claim 2:
	2. The method of claim 1, wherein the displaying the called data groups comprises: 
	generating data charts corresponding to the called data groups according to a chart generation rule (Wang:  FIGs. 2, 3, 4, 6, and 7 and paragraphs [0029]-[0034] and [0042]-[0053] and [0056]-[0058].); and 
	displaying the data charts (Wang:  FIGs. 2, 3, 4, 6, and 7 and paragraphs [0029]-[0034] and [0042]-[0053] and [0056]-[0058].).  
	Claim 3:
	3. The method of claim 1, wherein the called data groups comprise first text information, a plurality of data items, and categories of respective data items (Wang:  this list of claimed elements is interpreted to be a conjunctive list covered by Wang’s geographical map-based visualization of big data as well as Wang’s geographical map-based visualization of the dataset.).  
	
	Claim 4:
	4. The method of claim 1, wherein the establishing the template tree comprises: 
	receiving node information, wherein the node information comprises branch numbers and node numbers of respective nodes, and the nodes comprise the intermediate node and the bottom layer nodes (Wang:  paragraph [0034], nodes are circles and “circles are marked with respective layer numbers on their boundary, for example, according to the layers on which the corresponding nodes of the circles are located.”.); 
	establishing the respective branches, wherein nodes with a same branch number are set in a same branch (Wang:  paragraph [0033] “child nodes of the same parent node on a given layer”, claimed branch number corresponds to child parent information.); and 
	sequentially arranging, for the respective branches, the respective nodes according to the node numbers, and connecting adjacent nodes with a connecting line (Wang:  FIG. 3.).  
	Claim 5:
	5. The method of claim 4, wherein the node information further comprises second text information of the respective nodes, and the method further comprises: 
	determining a traversal sequence based on the branch numbers and the node numbers of the respective nodes (Wang:  child node to parent node is a traversal sequence, paragraphs [0029] and [0033].); 
	arranging node information of the respective nodes according to the traversal sequence (Wang:  FIG. 3 and paragraphs [0029]-[0031] and [0033].); and 
	sequentially displaying the branch numbers, the node numbers, and the second text information of the respective nodes in the electronic report (Wang:  paragraph [0034] “Different circles are marked with respective layer numbers on their boundary, for example, according to the layers on which the corresponding nodes of the circles are located.”.).  
	Claim 6:
	6. The method of claim 1, wherein the identification information comprises at least one of an attribute, a region identification, and time information (Wang:  this list of claimed elements is interpreted to be a conjunctive list covered by Wang’s geographical map-based visualization of big data as well as Wang’s geographical map-based visualization of the dataset.).  
	Claim 7:
	7. The method of claim 2, wherein the chart generation rule comprises at least one of a data comparison rule, chart type information, chart style information, and a text generation rule (Wang:  FIGs. 3, 4, and 6 and this list of claimed elements is interpreted to be a conjunctive list covered by Wang’s geographical map-based visualization of big data as well as Wang’s geographical map-based visualization of the dataset.).  
	Claims 9-15:
	Claims 9-15 are electronic device claim versions of method claims 1-7 and are rejected for the same reasons since the steps of method claims 1-7 correspond to the functions of device claims 9-15.  Additionally regarding the claimed “at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions being executed by the at least one processor to enable the at least one processor to perform operations of” refer to Wang’s FIG. 8 and refer to paragraphs [0068]-[0083].
	Claims 17-20:
	Claims 17-20 are non-transitory computer-readable storage medium storing computer instructions for enabling a computer to execute operations of claim versions of method claims 1-4 and are rejected for the same reasons since the steps of method claims 1-4 correspond to the operations of non-transitory computer-readable storage medium storing computer instructions for enabling a computer to execute operations of claims 17-20.  Additionally regarding the claimed non-transitory computer-readable storage medium refer to Wang’s clams 11-20 and paragraphs [0078] and [0079].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Du et al., US Patent Application Publication No. 2022/0139010, describes establishing a template tree and calling data groups.
	Zha et al., CN 111737539 A, describes establishing a template tree and calling data groups.
	Wang et al., CN 111327943 A, describes establishing a template tree.
	Zheng, CN 110176076 A, describes establishing a template tree.
	Kobayashi et al., JP 2016042308 A, describes establishing a template tree and calling data groups and FIG. 17 illustrates a user interface for entering layer instructions.  Regarding FIG. 17 Kobayashi et al. states in the English language translation:
FIG. 17 is a diagram illustrating an example of a screen for accepting a layer addition instruction. In step S <b> 1611 illustrated in FIG. 16, the information processing apparatus 200 displays the display screen 1700 illustrated in FIG. 17 on the display unit 204, for example. The display screen 1700 includes a template tree display unit 1710, a task difference display unit 1720, a layer condition input unit 1730, a new layer name input unit 1740, a characteristic selection unit 1750, a save instruction unit 1760, and a cancel instruction unit 1770. And including.

  The template tree display unit 1710 displays each node of the template tree 100. In the example illustrated in FIG. 17, the branch condition associated with each node is displayed together with each node of the template tree 100 so that the user can identify each node. The user can designate a node corresponding to the new layer by selecting a node displayed on the template tree display unit 1710. In the example illustrated in FIG. 17, the node 1701 associated with the branch condition “approval completion” is highlighted by being selected by the user.

  The task difference display unit 1720 displays a difference task extracted for the node selected by the user among the nodes displayed in the template tree display unit 1710. The difference task is, for example, a task stored in step S1605 or step S1609 shown in FIG. In the example illustrated in FIG. 17, “add an expiration date for the quotation and alert the purchasing department when the deadline is approaching” is displayed as an additional task of the node 1701.

  Further, the task difference display unit 1720 may be provided with a correction instruction unit 1721. The user can correct the wording of the task displayed on the task difference display unit 1720 by inputting to the correction instruction unit 1721. For example, since the task displayed on the task difference display unit 1720 is based on the user's execution record such as “I did it”, the ending can be corrected like “Yes”. It is also possible to make modifications such as changing the proper name to a role name.

  The layer condition input unit 1730 is an input unit for the user to input special conditions corresponding to the new layer. The user determines under which special conditions the task displayed on the task difference display unit 1720 should be added or masked, and inputs the determined special conditions to the layer condition input unit 1730. The new layer name input unit 1740 is an input unit through which the user inputs the name of the new layer.

  The characteristic selection unit 1750 is a selection unit for the user to select whether the new layer is an Add layer or a Mask layer. Note that the initial value of the characteristic selection unit 1750 is automatically set by the information processing apparatus 200 according to whether the task displayed on the task difference display unit 1720 is stored as a new Add layer candidate or a new Mask layer candidate. May be set automatically.

  The save instruction unit 1760 is an instruction unit that instructs the user to add a new layer. When an instruction is input from the save instruction unit 1760 by the user, the information processing apparatus 200 adds a new layer. The addition of a new layer is performed according to the input states of the task difference display unit 1720, the layer condition input unit 1730, the new layer name input unit 1740, and the characteristic selection unit 1750, for example.

  The cancel instruction unit 1770 is an instruction unit that instructs the user to cancel addition of a new layer. When the user inputs an instruction from cancel instruction unit 1770, information processing apparatus 200 cancels the addition of a new layer.

  Next, a result DB, a display screen, maintenance, and the like in another example of the condition DB and the task DB included in the information processing apparatus 200 will be described. However, these result DBs, display screens, maintenance, and the like are also applicable when the above-described condition DB 1000 (see FIG. 10) and task DB 1100 (see FIG. 11) are used.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Each of dependent claims 8 and 16 claim “calling, for respective branches, data charts of the data groups corresponding to the identification information of the bottom layer nodes from the database, respectively, and displaying the called data charts at the positions corresponding to the bottom layer nodes in the electronic report”.  
The prior art of record fails to teach or suggest in the context of dependent claim 8 and parent claim 1 “calling, for respective branches, data charts of the data groups corresponding to the identification information of the bottom layer nodes from the database, respectively, and displaying the called data charts at the positions corresponding to the bottom layer nodes in the electronic report”.  
The prior art of record fails to teach or suggest in the context of dependent claim 16 and parent claim 9 “calling, for respective branches, data charts of the data groups corresponding to the identification information of the bottom layer nodes from the database, respectively, and displaying the called data charts at the positions corresponding to the bottom layer nodes in the electronic report”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613